Citation Nr: 0429286	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-05 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had recognized service during World War II.  The 
veteran died in March 1994.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in January 2003, and a 
substantive appeal was received in March 2003.


FINDINGS OF FACT

1.  By rating decision in October 1994, the appellant's claim 
of service connection for the cause of the veteran's death 
was denied; a timely notice of disagreement was not received 
to initiate an appeal.

2.  By rating decision in April 1999, the RO determined that 
new and material evidence had not been received to reopen the 
appellant's cause of death claim; a notice of disagreement 
was not received to initiate an appeal. 

3.  Evidence added to the record since the April 1999 rating 
decision is not, either by itself or in connection with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The April 1999 rating decision is the most recent final 
denial of the appellant's claim of service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the April 1999 rating decision is 
not new and material and the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  VCAA and implementing regulations 
set forth certain notice and assistance provisions.

After reviewing the claims file, the Board finds that the 
appellant has been fully informed of the criteria for 
reopening her claim of service connection for the cause of 
the veteran's death.  The rating decision and statement of 
the case set forth applicable criteria.  Moreover, in 
correspondence dated in June 2001, the appellant was advised 
as to what information she should provide and what 
information VA would obtain for her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  
This information was provided to the appellant prior to the 
RO's adjudication of the issue on appeal.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  A subsequent VCAA notice 
letter was furnished to the appellant in September 2003.  In 
a response from the appellant received in October 2003, the 
appellant expressly indicated that she had no additional 
evidence to submit and that all the evidence she had 
pertaining to her claim had already been given to VA.  The 
Board finds that the collective effect of the  June 2001 and 
September 2003 communications has been to give the appellant 
proper and timely VCAA notice.  Her October 2003 response 
demonstrates that she has submitted all pertinent evidence to 
VA and that she has not additional evidence.  There has 
therefore been no prejudice to the appellant as a result of 
any perceived VCAA notice deficiency and any such error is 
therefore harmless.  No useful purpose would be served by 
further delaying appellate review for any additional VCAA 
notice. 

Additionally, the Board finds that no further assistance to 
the appellant is required by VCAA. The record appears to 
include all pertinent service records as well as various 
post-service medical records.  The appellant has indicated 
that she has submitted all pertinent evidence in he 
possession and she has not identified any additional evidence 
pertinent to her claim.  The Board notes the appellant's 
representative has requested that an opinion be obtained from 
an Independent Medical Expert (IME) to determine if the fatal 
bronchogenic carcinoma was in any way linked to any service-
connected disabilities.  However, as discussed below, the 
Board finds that new and material evidence has not been 
received to reopen the appellant's claim.  Without a 
successful reopening of her claim, there is no duty to assist 
the appellant in such a manner.     

Analysis

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was originally denied by 
the RO in October 1994.  At that time, the RO determined that 
the veteran died of bronchogenic carcinoma and that the 
disability was not demonstrated during service or within one 
year after discharge and there had been no demonstration of a 
causal relationship between the veteran's fatal bronchogenic 
carcinoma and any incident of service.  The appellant was 
advised of appellate rights and procedures, but she did not 
initiate an appeal by filing a notice of disagreement.  The 
October 1994 rating decision therefore became final.  See 
generally 38 U.S.C.A. § 7105. 

The appellant attempted to reopen her claim, but by decision 
in April 1999 the RO found that no new and material evidence 
had been received to reopen her claim.  A notice of 
disagreement was not received to initiate an appeal from that 
determination, and the April 1999 rating decision became 
final.  

After additional evidence was received, the RO determined in 
a July 2000 rating decision that the claim was reopened, but 
not well-grounded.  VCAA was enacted in November 2000 and 
that legislation deleted the well-grounded claim requirement.  
It appears that the RO then undertook another review of the 
appellant's claim in view of this change in law.  Although 
not articulated by the RO, a reading of the February 2002 
rating shows that the RO effectively reopened the appellant's 
claim, but then proceeded to deny the cause of death claim on 
the merits.  The present appeal ensued. 

After reviewing the somewhat confusing procedural history, 
the Board finds that the April 1999 rating decision should be 
considered the most recent final determination in this case.  
Since that determination is final, new and material evidence 
must be presented or secured before VA can reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  
Although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001). However, the amended 
version is only applicable to claims filed on or after August 
29, 2001.  The change in the regulation therefore does not 
impact the present case as the appellant's request to reopen 
was received prior to that date.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

At the time of his death, service connection was in effect 
for enucleation, left eye with deformity and metallic foreign 
body, left orbit (50% disabling from March 17, 1946); 
traumatic encephalopathy (30% disabling from March 17, 1946); 
metallic foreign body, left lung (20 % disabling from March 
30, 1988); and shrapnel wound, back and axillary space, left 
lung with metallic foreign body (10% disabling from August 
18, 1958).  The combined service-connected evaluation at the 
time of death was 80% from March 30, 1988.  The veteran died 
in March 1994.

The evidence of record at the time of the April 1999 rating 
decision consisted of the veteran's service medical records, 
his death certificate, VA medical records,  private medical 
records, and correspondence from the veteran, the appellant, 
and the veteran's son.  

The veteran's death certificate indicated that the immediate 
cause of death was bronchogenic carcinoma and other 
significant conditions contributing to death were plural 
effusion and chronic heart disease.  

The service medical records were negative for reports of 
bronchogenic carcinoma.  

The post-service medical records indicate that the veteran 
was diagnosed in 1994 as having a pulmonary nodule with 
pleural effusion and subsequently with a mass in the right 
lung which was probably malignant.  None of the medical 
records linked bronchogenic carcinoma to the veteran's active 
duty service or to any of his service-connected disabilities 
including the metallic foreign body in the left lung.  

The only evidence of record at the time of the April 1999 
rating decision which linked the veteran's carcinoma to his 
service-connected disabilities was the appellant's 
allegations.  

The prior final denial of the claim of entitlement to service 
connection for the cause of the veteran's death occurred in 
April 1999.  The RO found at that time that the appellant had 
not submitted new and material evidence in support of her 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant was informed of the RO's 
decision via correspondence dated in April 1999.  She did not 
appeal the decision which became final.  

The evidence added to the record subsequent to the April 1999 
rating decision consists of correspondence from the 
appellant, private medical records dated in 1994, an 
affidavit and attachment from a private physician dated in 
February 2001, a different copy of the veteran's death 
certificate, and some duplicate medical records and service 
medical records.  

The appellant's correspondence which was submitted subsequent 
to the April 1999 rating decision is not new and material.  
The appellant alleges that the cause of the veteran's death 
was linked to his service-connected disabilities.  The Board 
finds this evidence is not new and material.  She has 
essentially reiterated the same contentions which she 
advanced earlier.  Moreover, to the extent she attempts to 
offer a medical opinion as to the cause of death, as a lay 
person, the appellant's opinion as to the etiology of the 
cause of the veteran's death is without probative value.  See 
generally Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board also finds that the private clinical records dated 
in 1994 which were submitted by the appellant are not new and 
material.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service-connected, is 
not new and material. Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  The private clinical records only demonstrate that 
the veteran was treated for pneumonitis.  These records do 
not include any opinion regarding a link between the 
veteran's cancer and any of his World War II injuries which 
were service-connected.  

The evidence from the private physician which is dated in 
July 2001 is new, but not material.  The physician reported 
that he first treated the veteran in 1976 for chest pain in 
the right basal region which radiated to the left due to a 
World War II shrapnel wound.  The physician reported that the 
veteran was seen intermittently thereafter, that the 
veteran's health began to decline in 1992, and that he was 
diagnosed with pneumonitis and enlargement of the heart in 
December 1993.  In February 1994, the physician diagnosed 
bone metastasis based on X-rays.  Significantly, however, the 
evidence from the private physician does not indicate in any 
way that the cause of the veteran's death was linked to his 
active duty service or to his service-connected disabilities.  
See Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The copy of the veteran's death certificate is not new and 
material.  While the copy submitted subsequent to the April 
1999 decision is now typed instead of handwritten, it still 
indicates that the immediate cause of death was bronchogenic 
carcinoma and other significant conditions contributing to 
death were plural effusion and chronic heart disease.  This 
is the same information which was of record at the time of 
the April 1999 rating decision.  This evidence is redundant.

The Board finds the evidence submitted subsequent to the 
April 1999 rating decision is not, by itself or in connection 
with the evidence previously assembled, so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a);  see also Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  Accordingly, the claim 
of entitlement to service connection for the cause of the 
veteran's death has not been reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death.  The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



